                              UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF TENNESSEE
                                   NASHVILLE DIVISION

CAITLIN O’CONNOR,                                    )
                                                     )   Case No. 3:20-cv-00628
         Plaintiff,                                  )
                                                     )   District Judge Richardson
v.                                                   )
                                                     )   Magistrate Judge Frensley
THE LAMPO GROUP, LLC,                                )
                                                     )   Jury Demand
         Defendant.                                  )

     DEFENDANT’S UNOPPOSED MOTION TO AMEND CONFIDENTIALITY ORDER

         Defendant, The Lampo Group, LLC, by and through the undersigned counsel and

pursuant to Rule 26 of the Federal Rules of Civil Procedure, moves the Court to amend the

Confidentiality Order in this case (Doc. #15). In support of this motion, Defendant states as

follows:

      1. On January 19, 2021, Defendant filed an unopposed motion to enter a Confidentiality

         Order (Doc. #14), citing the likelihood that this case would involve large amounts of

         sensitive information.

      2. On January 20, 2021, the Court granted Defendant’s motion and entered a Confidentiality

         Order (Doc. #15).

      3. The Confidentiality Order allows the parties to restrict the use, disclosure, and retention

         of information and documents that they have designated as “Confidential.”

      4. Since then, Plaintiff has pursued and the Court has allowed discovery regarding highly

         sensitive matters that, Defendant believes, require a higher level of protection than

         currently available under the Confidentiality Order.




      Case 3:20-cv-00628 Document 45 Filed 07/09/21 Page 1 of 3 PageID #: 798
5. Defendant would like to amend the Confidentiality Order to add an “Attorney’s Eyes

   Only” designation that the parties can use for information and documents that are highly

   sensitive.

6. Defendant has attached a proposed Amended Confidentiality Order as Exhibit 1 and a

   comparison between it and the current Confidentiality Order as Exhibit 2.

7. The parties have conferred regarding this motion, through counsel, and Plaintiff does not

   oppose it.

                                        Respectfully submitted,


                                        /s/Daniel Crowell
                                        Leslie Sanders (TN #18973)
                                        Daniel Crowell (TN #31485)
                                        WEBB SANDERS PLLC
                                        611 Commerce Street
                                        Suite 3102
                                        Nashville, TN 37203
                                        Telephone: (615) 915-3300
                                        Fax: (866) 277-5494
                                        lsanders@webbsanderslaw.com
                                        dcrowell@webbsanderslaw.com

                                        Attorneys for Defendant




                                            2

Case 3:20-cv-00628 Document 45 Filed 07/09/21 Page 2 of 3 PageID #: 799
                                CERTIFICATE OF SERVICE

       I certify that, on July 9, 2021, I caused a copy of the foregoing document to be filed

through the Court’s CM/ECF system, which will automatically notify and send a copy of the

document to:

Heather Moore Collins
Anne Bennett Hunter
Ashley Shoemaker Walter
Collins & Hunter PLLC

Attorneys for Plaintiff



                                                            /s/Daniel Crowell
                                                            Daniel Crowell (TN #31485)
                                                            Attorney for Defendant




                                                3

    Case 3:20-cv-00628 Document 45 Filed 07/09/21 Page 3 of 3 PageID #: 800
